                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 14-cr-20780
                                                   Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

           ORDER REQUIRING DEFENDANT’S APPEARANCE

      On May 10, 2019, the Court scheduled sentencing in this action for June 21,

2019, at 9:30 a.m. Defendant Curtis Scott is ordered to personally appear at that

conference. Through this order, the United States Marshals Service is authorized to

use the minimum amount of force necessary to ensure Scott’s appearance in Court

for the scheduled sentencing.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 17, 2019
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 17, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
